Citation Nr: 1017556	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-17 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
osteoarthritis of the left knee.

2.  Entitlement to an initial compensable evaluation for 
osteoarthritis of the right hip. 

3.  Entitlement to an initial compensable evaluation for the 
residuals of a right fibula fracture, claimed as 
osteoarthritis of the right ankle. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran had active service from December 1981 to June 
2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that the noncompensable evaluations 
assigned to his service connected disabilities do not 
accurately reflect the impairment they cause.  

In his June 2008 substantive appeal, the Veteran states that 
his disabilities continue to get worse.  The Veteran's 
representative notes that when it is asserted that a 
disability has increased in severity since the most recent 
rating examination, an additional examination is appropriate.  

In this case, the only relevant medical evidence of record is 
the April 2006 VA examination.  This was conducted two months 
prior to the Veteran's discharge from active service, and is 
now over four years old.  He has since asserted that his 
disabilities have become worse.  The Veteran is entitled to a 
new VA examination where there is evidence, including his 
statements, that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Therefore, the Board finds that the Veteran should be 
scheduled for a new VA examination in order to ascertain the 
current severity of the service connected disabilities on 
appeal.  

Finally, in an attempt to fully assist in the development of 
the claim, appellant will be asked if he has had private, 
military, or VA treatment of these disorders since 2006.  If 
so, an attempt to obtain pertinent records will be 
undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain 
whether he has had private, military, or 
VA treatment for any of the disorders 
herein at issue.  To the extent an 
affirmative reply is received, attempt to 
obtain these records and associate them 
with the claims folder.  To the extent 
releases are needed they should be 
requested.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the efforts 
undertaken.  Further, the appellant and 
his representative should be notified of 
the failure to obtain the records in 
accordance with applicable provisions.

2.  The Veteran should be afforded a VA 
examination of the joints to ascertain 
the current severity of his service 
connected arthritis of the left knee, 
right hip, and right ankle.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  The range of 
motion of these joints should be measured 
by a goniometer, and should be expressed 
in terms of degrees on the examination 
report.  Any additional impairment due to 
pain, weakness, incoordination, or 
fatigability with repetitive motion 
should be noted, and this should be 
expressed in terms of additional degrees 
of lost range of motion.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


